—In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Belen, J.), dated July 16, 1998, which granted the motion of the defendants Dienst & Serrins, Barry Washor (s/h/a Barry Warshaw), and Pamela Schwager for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted summary judgment dismissing the complaint insofar as asserted against the respondents (see, Marshall v Nacht, 172 AD2d 727, 728). Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.